Case 1:20-cv-01271-JPH-DLP Document 13-4 Filed 06/08/20 Page 1 of 3 PageID #: 86




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 BARBARA TULLY, KATHARINE BLACK,                  )
 MARC BLACK, SHELLY BROWN,                        )
 DAVID CARTER, REBECCA GAINES,                    )
 JANICE JOHNSON, ELIZABETH KMIECIAK,              )
 CHAQUITTA MCCLEARY,                              )
 KATHERINE PAOLACCI, DAVID SLIVKA,                )
 DOMINIC TUMMINELLO, and                          )
 INDIANA VOTE BY MAIL, INC., individually,        )
  and on behalf of those similarly situated,      )
                                                  )
                        Plaintiffs,               )
                                                  )
         -vs-                                     )   Case No. 1:20-cv-01271-JPH-DLP
                                                  )
 PAUL OKESON, S. ANTHONY LONG,                    )
 SUZANNAH WILSON OVERHOLT, and                    )
 ZACHARY E. KLUTZ, in their official              )
 capacity as members of the Indiana               )
 Election Commission, and                         )
 CONNIE LAWSON, in her official                   )
 capacity as the Indiana Secretary of State,      )
                                                  )
                        Defendants.               )

                           DECLARATION OF JANICE JOHNSON

        I, Janice Johnson, after being duly sworn and subject to the penalties for perjury, declare I am

 over the age of eighteen, have personal knowledge of the following matters, would so testify in open

 court if called, and am competent to render this testimony:

        1.      I am a registered voter in Marion County in the State of Indiana. I intend to vote in the

 November 3, 2020 general election (“General Election”).

        2.      COVID-19 poses an unmitigated safety and health threat to every voter and poll worker

 participating in the November 2020 election. I believe Indiana needs to be proactively concerned with

 every citizen of our state by expanding vote by mail/no-excuse absentee ballots. There are no second

 chances to getting this one right.
Case 1:20-cv-01271-JPH-DLP Document 13-4 Filed 06/08/20 Page 2 of 3 PageID #: 87




        3.       I will be under 65 years of age on November 3, 2020 (“Election Day”). I do not anticipate

 being absent from my county of residence on that day, and I do not intend to work as a precinct election

 officer, a watcher, or a challenger for the General Election. I am not, nor do I intend to be, employed by

 the election board in my county of residence to administer the General Election. I do not anticipate

 being confined to my home on Election Day, or to a health care facility, or a hospital because of a

 personal illness or injury. I do not anticipate caring for an individual confined to a private residence

 because of illness or injury for 12 hours on Election Day.

        4.       I do not suffer from any condition that disables me from performing most of the

 activities of daily living. I do not anticipate being scheduled to work at my regular place of

 employment on Election Day during the entire twelve hours the polls will be open. I resided at

 my current address in November 2018, and I do not anticipate moving my principal residence

 between now and Election Day. I do not anticipate being prevented from voting on Election Day

 due to a religious holiday or other observance. I am not a participant in an address

 confidentiality program. I am not a member of the military or public service officer, and I have

 not been adjudicated a serious sex offender. I do not anticipate being prevented from voting in

 the 2020 general election due to the unavailability of transportation to the polls, and I am able to

 sign my name.

        5.       My overriding goal in this lawsuit is to obtain njunctive relief for myself, the other

 named Plaintiffs, and for members of the proposed class. Above all, I want to be able to safely

 vote by mail in the General Election and I want all members of the proposed Class to have the

 same opportunity.

        6.       Therefore, I share a common goal with all members of the proposed Class: to

 have the option to safely vote by mail and to avoid voting in person, which, due to the possibility




                                                   2
Case 1:20-cv-01271-JPH-DLP Document 13-4 Filed 06/08/20 Page 3 of 3 PageID #: 88




conffacting COVID-l9, may endanger rne, my family, poll workers and other people, and whiclr

would expose :rll of us to a substantial risk of serious harm.

        7.       I do not believe there       is an actual or potential conflict of interest tretween rnembers

ol'the proposed class ancl myself and the other named Plaintiffs. Even if there were a potential

curflict, it would be dwarl'etl by our overwhelming comrnon goal of obtaining                safe voting by   mail

for all in the Gcneral Election.

        8.       Il'a   Class is certilie d in this lawsuit,   I understanrl ttrat my   lawyers will vigorously

reprcsent me, all named individual Plaintiffs, and mernbers of the certified Class, so that we rvill all

be able to saf-ely vote by mail in the ()eneral Election.

        9.       If'a Class is certified in this lawsuit, I understand that I may tre a representative of

the Class. I will have the responsibility to fairly and adequately represent the Class and to stay

engaged with the lawsuit.      I will honor   and fulfill that responsibility.

        10.      II'a Class is certifie d in this lawsuit, I understand that any settlement would have to

be approved by the Cour[.        I understand that I will      be consulted about any settlement and have a

right to express my views about the settlement. to the Court.

        11.      'fhis Declaration does not contain all my anticipated testimony in this matter.



Pursuant tcr 2fj I-l.S.Cl. S 1746,   [ lrereby declare under penaltics of perjury that the lirrcgoing         is tluc:

anrl correct.




  ul4*ozc
DilJ--I-                                                         .|aniceJohnson




                                                          o
                                                          ()
